 1
                                                                       FILED
2                                                                       FEB O 62020
                                                                    CLERK J.$ Ui$TR1CT CuURT
3                                                                SOUTHER~ o,s-R1CT OF CALIF~:~+~
                                                                 BY
4
5
                               UNITED STATES DISTRICT COURT
6
                              SOUTHERN DISTRICT OF CALIFORNIA
7
 8   UNITED STATES OF AMERICA,                 Case No.: 19-CR-5203-DMS
9                Plaintiff,
10                                             ORDER AND    JUDGMENT   TO
           V.                                  DISMISS FELONY INFORMATION
11                                             WITHOUT PREJUDICE
12   FEDERICO SOTO-LEON,
              Defendant.
13
14
15
16        The Court has reviewed the United States' motion to dismiss the felony information i
17 the above-cited case without prejudice pursuant to Rule 46(a) of the Federal Rules ofCrimina
18 Procedure and Local Rule 57.4(c) that was filed on February 5, 2020.
19
20        IT IS ORDERED based on that motion to dismiss, that the felony information b
21 dismissed forthwith because the defendant was deported to Mexico on January 23, 202
22 through the San Ysidro Port of Entry.
23
24
     Dated: February 5, 2020
25
26
27
28
